         Case 5:18-cv-04222-LHK Document 23 Filed 12/10/18 Page 1 of 1



 1 GREGORY P. STONE (State Bar No. 78329)
   gregory.stone@mto.com
 2 STEVEN M. PERRY (State Bar No. 106154)
   steven.perry@mto.com
 3
   ELIZABETH A. LAUGHTON (State Bar No. 305800)
 4 elizabeth.laughton@mto.com
   MUNGER, TOLLES & OLSON LLP
 5 350 South Grand Avenue, 50th Floor
   Los Angeles, California 90071-3426
 6 Telephone: (213) 683-9100
 7 Facsimile: (213) 687-3702
 8 Attorneys for Plaintiff
   FLEX LOGIX TECHNOLOGIES, INC.
 9
10                                 UNITED STATES DISTRICT COURT
11                   NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
12
13 FLEX LOGIX TECHNOLOGIES, INC.,                     CASE NO. 5:18-cv-04222-LHK
   a Delaware corporation,
14                                                    NOTICE OF DISMISSAL OF ACTION
                Plaintiff,                            WITHOUT PREJUDICE PURSUANT
15
         vs.                                          TO RULE 41(a)(1)
16
17 VENKAT KONDA, an individual, and
   KONDA TECHNOLOGIES, INC., a
18 California corporation,
19                      Defendants.
20
21            PLEASE TAKE NOTICE that plaintiff Flex Logix Technologies, Inc. hereby
22 dismisses the above-entitled action without prejudice pursuant to Fed.R.Civ.Pro. 41(a)(1).
23
24 DATED: December 10, 2018                     MUNGER, TOLLES & OLSON LLP
25                                              By:        /s/ Steven M. Perry
26                                                        STEVEN M. PERRY
27                                              Attorneys for Plaintiff
                                                FLEX LOGIX TECHNOLOGIES, INC.
28

     40755758.1                                                           Case No. 5:18-cv-04222-LHK
                                                    -1-
                  NOTICE OF DISMISSAL OF ACTION WITHOUT PREJUDICE PURSUANT TO RULE 41(a)(1)
